451 F.2d 1348
Marilyn Marie MONTEILH et al., Plaintiffs-Appellants,v.ST. LANDRY PARISH SCHOOL BOARD et al., Defendants-Appellees,United States of America, Amicus Curiae.
No. 71-2604.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1972.

Jack Greenberg, New York City, Marion Overton White, Opelousas, La., Norman Chachkin, New York City, A. P. Tureaud, New Orleans, La., Margrett Ford, Shreveport, La., for plaintiffs-appellants.
J. Y. Fontenot Dist. Atty., 27th Judicial Dist., Opelousas, La., Harry J. Kron, Jr., Thibodeaux, La., Edward Christenbury, U. S. Dept. of Justice, Civil Rights Div., Washington, D.C., Lawrence Sandoz, Jr., Opelousas, La., Donald E. Walter, U. S. Atty., Shreveport, La., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
The order appealed from, reflecting the informed judgment of the district court, is affirmed, Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S. Ct. 1267, 28 L. Ed. 2d 554 (1971).  The district court correctly retained jurisdiction of this proceeding and should continue to maintain that jurisdiction for a minimum period of three years.  In no event should the district court dismiss this action without notice to the plaintiffs below and a hearing providing opportunity to plaintiffs to show that deliberate action by school authorities or some other agency of the State has affected the unitary status of this system so that further intervention of the district court is required.  See Swann, supra, and Calhoun v. Cook, 451 F.2d 583 (5th Cir. 1971) and the cases cited in that opinion.